IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA

Vv. ' Criminal No. 3:99crl124-01

EDWIN PEREZ

MEMORANDUM OPINION

This matter is before the Court on the defendant’s pro se
MOTION TO REDUCE DEFENDANT SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)
(ECF No. 163), the DEFENDANT'S MOTION TO REDUCE SENTENCE PURSUANT
TO THE FIRST STEP ACT OF 2018 (ECF No.170), the RESPONSE OF THE
UNITED STATES TO DEFENDANT’S MOTION FOR MOEDIFICATION OF SENTENCE
UNDER THE FIRST STEP ACT OF 2018 (ECF No. 171), and the DEFENDANT’S
REPLY TO THE GOVERNMENT’S RESPONSE TO DEFENDANT’S FIRST STEP ACT
MOTION (ECF No. 174). For the reasons set forth below, the
defendant’s pro se MOTION TO REDUCE DEFENDANT SENTENCE PURSUANT TO
18 U.S.C. § 3582(c) (ECF No. 163) and the DEFENDANT’S MOTION TO
REDUCE SENTENCE PURSUANT TO THE FIRST STEP ACT OF 2018 (ECF No.170)

will be denied.

BACKGROUND
In September 1999, Edwin Perez was tried by a jury and
convicted of one count of conspiracy to possess with intent to

distribute 50 grams or more of cocaine base, in violation of 21
U.S.C. § 846 and of one count of possession with intent to
distribute 50 grams or more of cocaine base, in violation of 21
U.S.C. § 841(a). The United States timely filed a Notice pursuant
to 21 U.S.C. § 851 which provides for an enhanced penalty by virtue
of a previous drug offense conviction. The drug weight attributed
in the Presentence Report to Perez was 576.25 grams of cocaine
base. The guidelines calculation provided for an offense level of
36, a criminal history category of IV, and a guideline rage of 262
to 327 months imprisonment .?

By virtue of the First Step Act and the Fair Sentencing Act,
the current maximum penalty for the offenses of conviction is 40
years. The offense level is 30 and the criminal history category
is IV, with a mandatory minimum of 10 years of imprisonment and
the guideline range of 135 to 168 months of imprisonment.

The record shows that Perez has long been involved in the
possession and distribution of controlled substances, having been
convicted of possession of controlled substances in 1995 and of
distribution of controlled substances in 1996. Perez was released
from the Virginia Department of Corrections on June 10, 1997.
Shortly thereafter, Perez undertook the conduct which resulted in
the convictions in this case which continued into the middle of

1999.

 

1 Perez received no credit for acceptance of responsibility because
he had gone to trial.
2
The record shows that, while in prison, Perez has taken a
considerable number of courses intended to better himself. The
record also shows that a he has committed a number of violations
of the Bureau of Prisons’ rules and regulations, numbering
approximately 30. Those infractions include possessing a
dangerous weapon and fighting with another person on two occasions;
assaulting others with and without injury resulting; and
threatening bodily harm. (ECF No. 171-2). The most serious of
his misconduct in prison was assaulting a federal corrections
employee of which he was convicted and sentenced to 84 months in
prison to run consecutively with the sentence currently under
review (ECF No. 171-3).

DISCUSSION

Counsel for the United States and Perez agree that Perez is
eligible for modification of sentence under the First Step Act.
And, the Court agrees.

The important issue in this case is whether to grant a
modification. That decision involves the exercise of discretion
as informed by the record and the motion, and the papers supporting
and opposing the motion, and the defendant’s record following his
conviction.

The record establishes that Perez has taken 19 adult
continuing education programs and seven release preparation

programs. He has earned his GED and completed five wellness

3
programs. He recently has been put into the ADX Step-down program
as well. The latter development reflects that his more recent
conduct in prison has not been contentious and violent as earlier
conduct while in prison.

Nevertheless, the record in this case establishes beyond
serious question that Perez is a danger to society. He began
participation in the drug trade when he was 20. He received a
lenient sentence. He has a conviction for assault. He began the
offense conduct in this case very shortly after being released
from prison on the drug conviction in state court for which he was
accorded leniency. The nature and extent of the conspiracy here
was significant and, although Perez did not receive a role
adjustment, the record establishes that his role in it was an
important one.

The record of violent and disruptive and disobedient behavior
while in prison is greater than the Court has ever seen. The
violations of the Bureau of Prisons’ rules are many in number.
His violations span much of the period that Perez has been in
confinement. The history includes significant and numerous acts
of violence. The laudable efforts that Perez has made to re-enter
society while in prison does not overcome the fact that he is a
dangerous person and that the sentence imposed in this case remains

appropriate to protect the public, to promote in him respect for
the law, and to deter Perez when he is released from prison in

2025.

CONCLUSION
For the foregoing reasons, the defendant’s pro se MOTION TO
REDUCE DEFENDANT SENTENCE PURSUANT TO 18 U.S.C. § 3582(c) (ECF No.
163) and the DEFENDANT’S MOTION TO REDUCE SENTENCE PURSUSANT TO
THE FIRST STEP ACT OF 2018 (ECF No. 170) will be denied.

It is so ORDERED.

/s/ pat

Robert E. Payne
Senior United States District Judge

 

Richmond, Virginia
Date: December HL , 2019
